           Case 6:20-cr-00484-MC         Document 2       Filed 10/15/20      Page 1 of 2




                                                              FILED15 ((T '20 17:171JSDC·ORE

                             UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                       EUGENE DIVISION


UNITED STATES OF AMERICA

                v.                                     INDICTMENT

ALBERT WAYNE WELLING,                                  18 U.S.C. § 2241(c)

                Defendant.                             Forfeiture Allegation

                                                       UNDERSEAL




                                THE GRAND JURY CHARGES:

                                           .COUNTl
                                    (Aggravated Sexual Abuse)
                                       (18 U.S.C. § 2241(c))

         Between on or about August 29, 2020 and September 19, 2020, in the District of Oregon

and elsewhere, defendant ALBERT WAYNE WELLING did knowingly cross a State line with

the intent to engage in a sexual act, as defined in Title 18, United States Code, Section 2246(2),

with Minor Victim 1 (MVl), a person who had not attained the age of 12 years, and attempted to

do so;

         In violation of Title 18, United States Code, Section 2241 (c).




Indictment                                                                                       Page 1
                                                                                         Revised April 2018
           Case 6:20-cr-00484-MC          Document 2        Filed 10/15/20     Page 2 of 2




                                               COUNT2
                                      (Aggravated Sexual Abuse)
                                        · (18 U.S.C. § 2241(c))

         Between on or about December 3, 2019 and February 8, 2020, in the District of Oregon

and elsewhere, defendant ALBERT WAYNE WELLING did knowingly cross a State_line with

the intent to engage in a sexual act, as defined in Title 18, United States Code, Section 2246(2),

with Minor Victim 1 (MVl), a person who had not attained the age of 12 years, ·and attempted to

do so;

         I_n violation of Title I 8, United States Code, Section 2241 (c).


                                  FORFEITURE ALLEGATION

         Upon conviction of one or more of the offenses alleged in Count 1 or 2, defendant

ALBERT WAYNE WELLING shall forfeit to the United States, pursuant to 18 U.S .C. § 2254 1

any property
     .
             used, or intended to be used,
                                      .
                                           in any manner or part, to con:imit,' .or to facilitate
                                                                                           .
                                                                                                  the

commission of said violations.

         Dated: October 15, 2020




                                                        OFFICIA

Presented by:

BILLY l WILLIAMS
United States Attorney


~_£                               '
JEFF~WE~
Assistant United States Attorney


Indictment                                                                                      Page2
